         Case 1:18-cv-00505-REB Document 46 Filed 01/21/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF IDAHO



WESTERN WATERSHEDS PROJECT,                             Case No.: 1:18-cv-00505-REB

       Plaintiff,                                       ORDER OF DISMISSMAL WITH
                                                        PREJUDICE
       vs.

BUREAU OF LAND MANAGEMENT,

       Defendant,


       The parties’ Joint Motion to Dismiss With Prejudice (Dkt. 45) and the incorporated

Settlement Agreement (Dkt. 45-1), having been presented to the Court, and good cause

appearing therefor;

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-entitled

action is dismissed with prejudice in its entirety pursuant to the fully executed Settlement

Agreement, with the Court retaining jurisdiction to enforce the Settlement Agreement until May

20, 2020, unless otherwise ordered by the Court.



                                                      DATED: January 21, 2020

                                                      _________________________
                                                      Ronald E. Bush
                                                      Chief U.S. Magistrate Judge




ORDER OF DISMISSAL WITH PREJUDICE - 1
